DETAILED ACTION
Applicant's submission filed on July 25, 2022 has been entered.
 	Claims 21-24, 35-37 and 39-41 are cancelled.
Claims 17, 33 and 38 are currently amended.
Claims 42-44 are new.
Claims 1-20, 25-34, 38 and 42-44 are pending.
Claims 1-16, 18-20, 25-32 and 34 are withdrawn.
Claims 17, 33, 38 and 42-44 are examined.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
All previous objections and rejections not set forth below have been withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections
The rejection of claims 17, 21, 23-24, 33 and 35-41 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in light of the amendment of the claims, and in light of Applicants’ assertion that the nucleotide sequences of the promoters recited in the claims as currently amended are known in the prior art.

The rejection of claims 17, 33 and 38-41, and claims 21, 23-24 and 35-37 dependent thereon, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in light of the amendment of claims 17, 33 and 38, and the cancellation of claims 39-41.

The rejection of claims 17, 21, 24, 33, 35 and 37 under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Vanhercke et al. (U.S. Patent No. 8,809,026, issued Aug. 19, 2014) is withdrawn in light of the amendment of claims 17 and 33 and the cancellation of claims 21, 24, 35 and 37.

Improper Markush Grouping
Claims 17, 33 and 38 are rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature.  The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons: Claims 17, 33 and 38 recite a list of alternatively useable member seed-specific promoters, namely an Arabidopsis thaliana serine carboxypeptidase-like 17 (SCPL17) promoter, an Arabidopsis thaliana Acyl Carrier Protein 5 (ACP5) promoter, an Arabidopsis thaliana Basic Leucine Zipper Transcription Factor 67 (BZIP67) promoter, or an Arabidopsis thaliana 3-Ketoacvl-CoA Synthase 18 (KCS18) promoter. The members of this Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature because they are regulatory sequences obtained from structurally and functionally distinct genes, and as such would not be expected to share a substantial feature and/or a common use that flows from the substantial structural feature. In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature.  This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. §134 and 37 CFR 41.31(a)(1), 

Response to Arguments
Applicants’ arguments filed July 25, 2022 have been fully considered but they are not persuasive.  
Applicants traverse this rejection and note that claims 17 and 33 are amended to recite the following; “an Arabidopsis thaliana serine carboxypeptidase-like 17 (SCPL17) promoter, Arabidopsis thaliana Acyl Carrier Protein 5 (ACP5) promoter, Arabidopsis thaliana Basic Leucine Zipper Transcription Factor 67 (BZIP67) promoter, or Arabidopsis thaliana 3-Ketoacyl-CoA Synthase 18 (KCS718) promoter’. Applicants also point out that all of these four specific promoters in this grouping listed in Claims 17 and 33 are promoters from the specific plant species Arabidopsis thaliana that are capable of seed-specific transcription. Applicants additionally note that promoters are double-stranded DNA having a specific nucleotide sequence wherein a RNA polymerase is capable of initiating transcription, and that only certain nucleotide sequences are capable of performing this function. Applicants assert that it is difficult to see how all these structural features are not sufficiently substantial. 

Applicants’ arguments are not persuasive. 
With respect to Applicant’s observation that all of the promoters listed in the claims are promoters from the specific plant species Arabidopsis thaliana that are capable of seed-specific transcription, this is not persuasive because the source and function of the promoters does not impart a shared substantial structural feature from which a common use (seed-specific expression) flows, since seed-specific promoters from different plant genes may confer seed-specific expression to an operably linked polynucleotide as a consequence of the presence of different substantial structural features that they do not share. See, for example, De Boer G. et al. (Sequences surrounding the transcription initiation site of the Arabidopsis enoyl-acyl carrier protein reductase gene control seed expression in transgenic tobacco. Plant Mol Biol. 1999 Apr;39(6):1197-207, of record), who teach that Arabidopsis enoyl-acyl carrier protein reductase gene sequences required for tobacco seed expression are located in close proximity (19 bp) to the transcription initiation site of its transcription initiation site, in contrast to the situation found in the promoter of the Arabidopsis acyl carrier protein A1 gene, in which a nonhomologous 180 bp sequence domain located 55 bp upstream of its transcription initiation site was shown to contain all cis-acting information required for promoter activity in tobacco seeds (page 1206 column 1).
With respect to Applicant’s observation that promoters are double-stranded DNA having a specific nucleotide sequence wherein a RNA polymerase is capable of initiating transcription, this is not persuasive. The structural features of double-stranded DNA having a specific nucleotide sequence wherein a RNA polymerase is capable of initiating transcription is not a shared substantial structural feature from which a common use (seed-specific expression) flows, because these structural features are common to all promoters.
In order to overcome this rejection, it is suggested that Applicant show that the species recited in the alternative of the claims(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature. For example, Applicant might show that the species recited in the alternative of the claims(s) share in common a motif that is known to be associated with seed-specific expression. Alternatively, if the recited seed-specific promoters do not share a substantial structural feature as well as a common use that flows from the substantial structural feature, it is suggested that Applicant submit each seed-specific promoter in a dependent claim that depends from an independent claim that is generic for a seed-specific promoter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 17, 33 and 43-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al. (Expression of ZmLEC1 and ZmWRI1 increases seed oil production in maize. Plant Physiol. 2010 Jul;153(3):980-7. Epub 2010 May 20) in view of Harada et al. (U.S. Patent No. 6,235,975, issued May 22, 2001) and Rossak et al. Expression of the FAE1 gene and FAE1 promoter activity in developing seeds of Arabidopsis thaliana. Plant Mol. Biol. 2001 Aug;46(6):717-25.
Claim 17 as currently amended is drawn to a genetically modified plant cell, comprising a first nucleic acid construct that encodes a seed-specific promoter operatively linked to a Zea mays LEAFY COTYLEDON 1 (LEC1) wherein expression of the LEC1 increases the production of a lipid or fatty acid; wherein the seed-specific promoter is an Arabidopsis thaliana serine carboxypeptidase-like 17 (SCPL17) promoter, Arabidopsis thaliana Acy| Carrier Protein 5 (ACP5) promoter, Arabidopsis thaliana Basic Leucine Zipper Transcription Factor 67 (BZ/P67) promoter, or Arabidopsis thaliana 3-Ketoacyl-CoA Synthase 18 (KCS78) promoter; wherein a seed of the modified plant cell has a seed oil content equal to or more than about 15% more than a seed oil content of a seed of an unmodified plant.

Claim 33 as currently amended is drawn to a genetically modified plant or seed comprising a first nucleic acid construct that encodes a seed-specific promoter operatively linked to a Zea mays LEAFY COTYLEDON 1 (LEC1) wherein expression of the LEC1 increases the production of a lipid or fatty acid; wherein the seed-specific promoter is an Arabidopsis thaliana serine carboxypeptidase-like 17 (SCPL17) promoter, Arabidopsis thaliana Acy| Carrier Protein 5 (ACP5) promoter, Arabidopsis thaliana Basic Leucine Zipper Transcription Factor 67 (BZ/P67) promoter, or Arabidopsis thaliana 3-Ketoacyl-CoA Synthase 18 (KCS78) promoter; wherein a seed of the modified plant or the modified seed has a seed oil content equal to or more than about 15% more than a seed oil content of a seed of an unmodified plant or an unmodified seed, respectively.
New claim 43 is drawn to the genetically modified plant cell of claim 17, wherein a seed of the modified plant cell has a seed oil content equal to or more than about 20% more than a seed oil content of a seed of an unmodified plant.
New claim 44 is drawn to the genetically modified plant or seed of claim 33, wherein the seed of the modified plant or the modified seed has a seed oil content equal to or more than about 20% more than the seed oil content of a seed of the unmodified plant or the unmodified seed, respectively. 
Shen et al. teach a genetically modified plant cell, plant and seed comprising a nucleic acid construct that encodes a seed-specific EAP1 promoter operatively linked to a Zea mays LEC1 transcription factor coding sequence, wherein expression of the transcription factor increases the production of seed oil, which inherently comprises lipids and fatty acids (page 982 Figure 1). The average seed oil increase in T1 seed is 35% more than a seed oil content of a seed of an unmodified plant (page 981 column 2; Fig. 1A). The high oil trait was stable across three generations, with T3 homozygous transgenic seeds showing a level of oil increase similar to that seen in the T1 generation, and the best transgenic line showing as much as a 48.7% increase in seed oil (page 981 column 2; Fig. 1B). Expression of ZmLEC1 by the seed-specific OLE promoter increased seed oil content to a level similar to that of the EAP1 promoter (sentence spanning pages 981 and 982).
Shen et al. do not teach a nucleic acid construct that encodes a Zea mays LEC1 transcription factor coding sequence operatively linked to a seed-specific promoter is that is an Arabidopsis thaliana serine carboxypeptidase-like 17 (SCPL17) promoter, an Arabidopsis thaliana Acyl Carrier Protein 5 (ACP5) promoter, an Arabidopsis thaliana Basic Leucine Zipper Transcription Factor 67 (BZIP67) promoter, or an Arabidopsis thaliana 3-Ketoacvl-CoA Synthase 18 (KCS18) promoter.
Harada et al. teach that a polynucleotide encoding a LEC1 polypeptide can be expressed in a plant by operatively linking the polynucleotide to a tissue-specific promoter, including a seed-specific promoter (column 18 lines 17-19 and 34; claim 11).
Rossak et al. teach a genetically modified plant, seed and cell comprising a nucleic acid construct that comprises a beta-glucuronidase (GUS) coding sequence operatively linked to a seed-specific promoter is that is a fatty acid elongation 1 (FAE1) promoter obtained from the FAE1 gene of Arabidopsis thaliana (pages 719-721). The fatty acid elongation 1 gene is also known as the KCS18 gene. See, e.g., Jasinski et al. Natural Variation in Seed Very Long Chain Fatty Acid Content Is Controlled by a New Isoform of KCS18 in Arabidopsis thaliana. PLoS One. 2012;7(11):e49261. Epub 2012 Nov 8, second page column 1 last paragraph.
Given the teachings of Shen et al. that a seed-specific promoter is that is an EAP1 promoter can be used to express a Zea mays LEC1 transcription factor in a plant to increase the production of seed oil in the plant, given the teachings of Harada et al. that a polynucleotide encoding a LEC1 polypeptide can be expressed in a plant by operatively linking the polynucleotide to a seed-specific promoter, and given the teachings of Rossak et al. that a seed-specific promoter is that is an Arabidopsis thaliana fatty acid elongation 1 (FAE1, a.k.a. KCS18) promoter can be used to express a polypeptide in a plant, it would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a seed-specific promoter that is an Arabidopsis thaliana fatty acid elongation 1 (FAE1, a.k.a. KCS18) promoter to express a Zea mays LEC1 transcription factor in a plant. The use of a known seed-specific promoter to express a Zea mays LEC1 transcription factor in a plant would have been a simple substitution of equivalent elements (an Arabidopsis thaliana fatty acid elongation 1 (FAE1, a.k.a. KCS18) promoter for an EAP1 promoter) to obtain predictable results (seed-specific expression of a Zea mays LEC1 transcription factor in a plant). Thus the claimed invention would have been prima facie obvious as a whole to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Given the further teachings of Shen et al. that the average seed oil increase in their T1 seed is 35% more than a seed oil content of a seed of an unmodified plant, that the high oil trait is stable across three generations with T3 homozygous transgenic seeds showing a level of oil increase similar to that seen in the T1 generation, and that expression of ZmLEC1 by the seed-specific OLE promoter increased seed oil content to a level similar to that of the EAP1 promoter, one skilled in the art could reasonably expect that the seed of a plant modified to express a Zea mays LEC1 transcription factor in a plant using a seed-specific promoter from the Arabidopsis thaliana 3-Ketoacyl-CoA Synthase 18 (KCS18) gene would have a seed oil content equal to or more than about 15% or 20% more than a seed oil content of a seed of an unmodified plant.

Response to Arguments
Applicants’ arguments filed July 25, 2022 have been fully considered but they are not persuasive. 
Applicants point out that amended Claims 17 and 33 recite “a seed of the modified plant cell has a seed oil content equal to or more than about 15% more than a seed oil content of a seed of an unmodified plant” or “a seed of the modified plant or the modified seed has a seed oil content equal to or more than about 15% more than a seed oil content of a seed of an unmodified plant or an unmodified seed, respectively”, respectfully. Applicants also point out that none of Shen et al., Haruda et al., or Rossak et al., either alone or together, teach or suggest “a seed of the modified plant cell has a seed oil content equal to or more than about 15% more than a seed oil content of a seed of an unmodified plant” or “a seed of the modified plant or the modified seed has a seed oil content equal to or more than about 15% more than a seed oil content of a seed of an unmodified plant or an unmodified seed, respectively”. Applicants maintain that since none of the cited references, either alone or together, teach or suggest each and every element of Claims 17 and 33, the cited references do not render these claims obvious. 

Applicants’ arguments are not persuasive. 
Applicants’ arguments are not persuasive because Shen et al. do teach and suggest a seed oil content equal to or more than about 15% (or 20% as recited in new claims 43 and 44) more than a seed oil content of a seed of an unmodified plant, because Shen et al. teach that the average seed oil increase in their T1 seed is 35% more than a seed oil content of a seed of an unmodified plant, that the high oil trait is stable across three generations with T3 homozygous transgenic seeds showing a level of oil increase similar to that seen in the T1 generation, and that expression of ZmLEC1 by the seed-specific OLE promoter increased seed oil content to a level similar to that of the EAP1 promoter. Accordingly the rejection is maintained.

Claims 17, 33, 38 and 42-44  is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al. (Expression of ZmLEC1 and ZmWRI1 increases seed oil production in maize. Plant Physiol. 2010 Jul;153(3):980-7. Epub 2010 May 20) in view of Harada et al. (U.S. Patent No. 6,235,975, issued May 22, 2001) and Fraser et al. (An Expression and Bioinformatics Analysis of the Arabidopsis Serine Carboxypeptidase-Like Gene Family. Plant Physiol. 2005 Jun; 138(2): 1136–1148).
Claim 17 as currently amended is drawn to a genetically modified plant cell, comprising a first nucleic acid construct that encodes a seed-specific promoter operatively linked to a Zea mays LEAFY COTYLEDON 1 (LEC1) wherein expression of the LEC1 increases the production of a lipid or fatty acid; wherein the seed-specific promoter is an Arabidopsis thaliana serine carboxypeptidase-like 17 (SCPL17) promoter, Arabidopsis thaliana Acy| Carrier Protein 5 (ACP5) promoter, Arabidopsis thaliana Basic Leucine Zipper Transcription Factor 67 (BZ/P67) promoter, or Arabidopsis thaliana 3-Ketoacyl-CoA Synthase 18 (KCS78) promoter; wherein a seed of the modified plant cell has a seed oil content equal to or more than about 15% more than a seed oil content of a seed of an unmodified plant.
Claim 33 as currently amended is drawn to a genetically modified plant or seed comprising a first nucleic acid construct that encodes a seed-specific promoter operatively linked to a Zea mays LEAFY COTYLEDON 1 (LEC1) wherein expression of the LEC1 increases the production of a lipid or fatty acid; wherein the seed-specific promoter is an Arabidopsis thaliana serine carboxypeptidase-like 17 (SCPL17) promoter, Arabidopsis thaliana Acy| Carrier Protein 5 (ACP5) promoter, Arabidopsis thaliana Basic Leucine Zipper Transcription Factor 67 (BZ/P67) promoter, or Arabidopsis thaliana 3-Ketoacyl-CoA Synthase 18 (KCS78) promoter; wherein a seed of the modified plant or the modified seed has a seed oil content equal to or more than about 15% more than a seed oil content of a seed of an unmodified plant or an unmodified seed, respectively.
Claim 38 as currently amended is drawn to the genetically modified plant cell of claim 17, wherein the seed-specific promoter is an Arabidopsis thaliana serine carboxypeptidase-like 17 (SCPL17) promoter or Arabidopsis thaliana Acyl Carrier Protein 5 (ACP5) promoter.
New claim 42 is drawn to the genetically modified plant cell of claim 17, wherein the seed-specific promoter is an Arabidopsis thaliana serine carboxypeptidase-like 17 (SCPL17) promoter or Arabidopsis thaliana Acyl Carrier Protein 5 (ACP5) promoter.
New claim 43 is drawn to the genetically modified plant cell of claim 17, wherein a seed of the modified plant cell has a seed oil content equal to or more than about 20% more than a seed oil content of a seed of an unmodified plant.
New claim 44 is drawn to the genetically modified plant or seed of claim 33, wherein the seed of the modified plant or the modified seed has a seed oil content equal to or more than about 20% more than the seed oil content of a seed of the unmodified plant or the unmodified seed, respectively. 
Shen et al. teach a genetically modified plant cell, plant and seed comprising a nucleic acid construct that encodes a seed-specific EAP1 promoter operatively linked to a Zea mays LEC1 transcription factor coding sequence, wherein expression of the transcription factor increases the production of seed oil, which inherently comprises lipids and fatty acids (page 982 Figure 1). The average seed oil increase in T1 seed is 35% more than a seed oil content of a seed of an unmodified plant (page 981 column 2; Fig. 1A). The high oil trait was stable across three generations, with T3 homozygous transgenic seeds showing a level of oil increase similar to that seen in the T1 generation, and the best transgenic line showing as much as a 48.7% increase in seed oil (page 981 column 2; Fig. 1B). Expression of ZmLEC1 by the seed-specific OLE promoter increased seed oil content to a level similar to that of the EAP1 promoter (sentence spanning pages 981 and 982).
Shen et al. do not teach a nucleic acid construct that encodes a Zea mays LEC1 transcription factor coding sequence operatively linked to a seed-specific promoter is that is an Arabidopsis thaliana serine carboxypeptidase-like 17 (SCPL17) promoter, an Arabidopsis thaliana Acyl Carrier Protein 5 (ACP5) promoter, an Arabidopsis thaliana Basic Leucine Zipper Transcription Factor 67 (BZIP67) promoter, or an Arabidopsis thaliana 3-Ketoacvl-CoA Synthase 18 (KCS18) promoter.
Harada et al. teach that a polynucleotide encoding a LEC1 polypeptide can be expressed in a plant by operatively linking the polynucleotide to a tissue-specific promoter, including a seed-specific promoter (column 18 lines 17-19 and 34; claim 11).
Fraser et al. teach that the Arabidopsis thaliana serine carboxypeptidase-like (SCPL17) gene (At3g12203) is expressed in a seed-specific manner (page 1142 column 2).
Given the teachings of Shen et al. that a seed-specific promoter is that is an EAP1 promoter can be used to express a Zea mays LEC1 transcription factor in a plant to increase the production of seed oil in the plant, given the teachings of Harada et al. that a polynucleotide encoding a LEC1 polypeptide can be expressed in a plant by operatively linking the polynucleotide to a seed-specific promoter, and given the teachings of Fraser et al. teach that the Arabidopsis thaliana serine carboxypeptidase-like (SCPL17) gene (At3g12203) is expressed in a seed-specific manner, it would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to obtain a seed-specific promoter from the Arabidopsis thaliana serine carboxypeptidase-like (SCPL17) gene (At3g12203) and use the promoter to express a Zea mays LEC1 transcription factor in a plant. The use of a known seed-specific promoter to express a Zea mays LEC1 transcription factor in a plant would have been a simple substitution of equivalent elements (an Arabidopsis thaliana serine carboxypeptidase-like (SCPL17) gene promoter for an EAP1 promoter) to obtain predictable results (seed-specific expression of a Zea mays LEC1 transcription factor in a plant). 
Given the further teachings of Shen et al. that the average seed oil increase in their T1 seed is 35% more than a seed oil content of a seed of an unmodified plant, that the high oil trait is stable across three generations with T3 homozygous transgenic seeds showing a level of oil increase similar to that seen in the T1 generation, and that expression of ZmLEC1 by the seed-specific OLE promoter increased seed oil content to a level similar to that of the EAP1 promoter, one skilled in the art could reasonably expect that the seed of a plant modified to express a Zea mays LEC1 transcription factor in a plant using a seed-specific promoter from the Arabidopsis thaliana serine carboxypeptidase-like (SCPL17) gene would have a seed oil content equal to or more than about 15% or 20% more than a seed oil content of a seed of an unmodified plant.
Thus the claimed invention would have been prima facie obvious as a whole to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Response to Arguments
Applicants’ arguments filed July 25, 2022 have been fully considered but they are not persuasive. 
Applicants point out that amended Claims 17 and 33 recite “a seed of the modified plant cell has a seed oil content equal to or more than about 15% more than a seed oil content of a seed of an unmodified plant” or “a seed of the modified plant or the modified seed has a seed oil content equal to or more than about 15% more than a seed oil content of a seed of an unmodified plant or an unmodified seed, respectively”, respectfully. Applicants also point out that none of Shen et al., Haruda et al., or Fraser et al., either alone or together, teach or suggest “a seed of the modified plant cell has a seed oil content equal to or more than about 15% more than a seed oil content of a seed of an unmodified plant” or “a seed of the modified plant or the modified seed has a seed oil content equal to or more than about 15% more than a seed oil content of a seed of an unmodified plant or an unmodified seed, respectively”. Applicants maintain that since none of the cited references, either alone or together, teach or suggest each and every element of Claims 17 and 33, the cited references do not render these claims obvious.

Applicants’ arguments are not persuasive. 
Applicants’ arguments are not persuasive because Shen et al. do teach and suggest a seed oil content equal to or more than about 15% (or 20% as recited in new claims 43 and 44) more than a seed oil content of a seed of an unmodified plant, because Shen et al. teach that the average seed oil increase in their T1 seed is 35% more than a seed oil content of a seed of an unmodified plant, that the high oil trait is stable across three generations with T3 homozygous transgenic seeds showing a level of oil increase similar to that seen in the T1 generation, and that expression of ZmLEC1 by the seed-specific OLE promoter increased seed oil content to a level similar to that of the EAP1 promoter. Accordingly the rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Remarks
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA E COLLINS whose telephone number is (571)272-0794. The examiner can normally be reached M-R 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA E COLLINS/Primary Examiner, Art Unit 1662